DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 07-12-2022 is acknowledged.
Claims included in the prosecution are 1, 4, 9, 11, 14-16, 18-22, 25, 39-40, 42, 44 and 50.  Upon reconsideration, the 102 rejections are withdrawn.
The following are the rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4, 9, 11, 14-16, 18-22, 25, 39-40, 42, 44 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/152211 or WO 2016/164762 or WO 2017/062513 or by US 2014/0147454 A1 (CHAKRABORTY et al.) 29 May 2014 or US 2012/0172411 A1 (HEYES et al.) 05 July 2012D6 or  BETKER, J.L., et al., "Nonadditive Effects of Repetitive Administration of Lipoplexes in Immunocompetent Mice", Journal of Pharmaceutical Sciences, vol. 106 (2017) pages 872-881 in view of Kiehm (US 2013/0143869) and Byer (U S 2016/0367638), optionally further in view of Kroczek (U S 2919/0310562)..
	WO 2211 discloses the same and similar lipid nanoparticle (LNP) formulations as per the present invention, the LNPs of WO 2211 comprising nucleic acid molecules encoding intracellular proteins such as luciferase and therapeutic proteins such as erythropoietin, wherein the LNPs are formed from an ionizable cationic lipid/ a helper lipid/ a sterol/ and a PEG-lipid, in various ratios including about 50/10/38.5/1.5 mol%, wherein the nucleic acid molecules include regulating microRNA binding sites such as miR-126, miR-142-3p and miR-142-5p, and wherein as a result the therapeutic index of the LNPs and expressed proteins is increased by an order of magnitude, the half-life is increased and observed is a significant decrease in or a lack of a substantial induction of the innate immune response of a cell into which the modified mRNA is introduced (Abstract; para. 0060, 0084, 0091,0096, 00103, 00109, 00325, 00486, 00502, 00897; Tables 205, 207). The activity of the LNPs were confirmed by exemplification with miR-modified mRNA molecules encoding luciferase delivered in LNPs by repeat dose intramuscular administration or intravenous administration with 24 hours between injections or weekly repeat injections (Examples 114-115, 117, 119). 
While WO 2014/152211  generally discloses subcutaneous injection of mRNA loaded LNPs, and exemplifies single subcutaneous injections of the LNPs (Example 118), there is no exemplification of repeat subcutaneous dosing or mixed subcutaneous and intravenous dosing as per the present examples or of the advantages thereby observed. Therefore claims 1-40 directed to the specific administration protocols recited therein are novel in light of DL And claims 67 and 71-73 are novel in light in light of Dl because the specific microRNA of miR-126-3p and miR-155 binding sites are not disclosed.
	WO 2016/164762  provides a similar disclosure to WO 2211 and discloses ribonucleic acid vaccines encoding antigens administered in lipid nanoparticle (LNP) formulations as per the present invention, the LNPs of D2 comprising intracellular proteins including luciferase and therapeutic proteins including human low density lipoprotein receptor, wherein the LNPs are formulated from about 48% sterol, 20% helper lipid, 2% PEG-lipid, and 30% cationic lipid (mol.%) and introduced by intravenous administration, wherein the nucleic acid molecules include regulating microRNA binding sites such as miR-126 and miR-142, and wherein as a result the therapeutic index of the LNPs and expressed proteins is increased by an order of magnitude, the half-life is increased and observed is a significant decrease in or a lack of a substantial induction of the innate immune response of a cell into which the modified mRNA is introduced (Abstract; para. 0301-0302, 0305, 0397, 0438-0440, 0480, 0710, 0749, 01048, 01084; Example 26).
WO 2017 similarly teaches repeated administration of LPN containing RNA by intravenously administering. The composition is administered repeatedly. (Abstract, Examples and claims 26 and 27).
The teachings of US 2014/0147454 A1 (CHAKRABORTY et al.) 29 May 2014, 2012/0172411 A1 (HEYES et al.) 05 July 2012D6 and BETKER, J.L., et al. have been discussed in the action dated 7-2-2021.
	What is lacking in these references is the teaching of subcutaneous mode of administration in the sequential administration of lipid nanoparticles. Also lacking in these references is the administration of the composition first intravenously and then subcutaneously.
	Kiehm while disclosing drug delivery compositions including liposomes and nanoparticles teaches that subcutaneous administration is advantageous since it sets forth rapid onset of action (Abstract, 0018 and 0047). 
	Byer while disclosing lipid nanoparticle compositions containing leptin mRNA teaches the administration of the composition first by an intravenous injection and then subcutaneously (Abstract, 0009, 0011 and claims)
	Kroczek while disclosing delivery of nucleic acids in nanoparticles teaches that that the compositions could be administration by various routes which include a combination of intravenous and subcutaneous routes (Abstract, 0080, 0090 and 0094).
	It would have been obvious to one of ordinary skill in the art to use subcutaneous mode of administration in the sequential administration of the lipid nanoparticles since such an administration provides the rapid onset of action by the active agent as taught by Kiehm. The administration of the compositions by first intravenously and then subcutaneously would have been obvious to one of ordinary skill in the art since Byer teaches such a combination of administration; one of ordinary skill in the art would be motivated further to use a combination administration treatment since Kroczek is suggestive of such a combination.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that prima facie case of obviousness has not been made because the combination of cited references does not teach or suggest all the features of the claimed invention. According to applicant that none of WO 2014/152211 or WO 2016/164762 or WO 2017/062513 or US 2014/0147454 A1 (CHAKRABORTY et al teach an intravenous mode of administration in the sequential administration of lipid nanoparticles, let alone the administration of the composition first intravenously and then subcutaneously..
	These arguments are not persuasive. It is well-known in the art of medical sciences that intravenously administered compositions act faster than subcutaneous injections which is a medical fact. The examiner cites US 9364433 (see col. 30, lines26-38), US 6,7560,053 (see col. 6, lines 53-56, col. 42, lines51-57) and 6,303,113 (see col. 4, line 56 through  col. 5, line 9) in this regard. The prior art cited indicates the administration of intravenous administration, repeated intravenous application  or subcutaneous administration of LPN . The references of Kiehm, Byer and Kroczek teach the combination of administration of LPN by intravenous and subcutaneous routes  and the advantages of subcutaneous administration. Applicant provides no experimental comparison of the methods taught by the prior art and instant administration to evaluate the unexpected results.
	The rejection is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612